DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed August 10, 2022 is acknowledged.
Claims 1-9 and 11-13 were pending. Claims 2, 4-9 and 11-13, and new claims 14-15 are being examined on the merits. Claims 1 and 3 are canceled.

Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments, and the amendments to the specification and claims.

Objections to the Specification – sequence listing incorporation-by-reference paragraph 
Objection to claims 1-2
Rejection of claims 1-2, 7-9 and 11-13 under 35 USC § 101
Rejection of claim 13 under 35 USC § 112(b), indefiniteness 
Rejection of claim 13 under 35 USC § 112(b), lack of antecedent basis
Rejection of claim 13 under 35 USC § 112(d)
Rejection of claims 1-8 under 35 USC § 103 over Heng in view of Yellon

Rejection of claims 1-9 and 11-13 under 35 USC § 103 over Kim in view of Heng
	Applicant argues that this rejection should be withdrawn as joint inventor Hee Young Kim is the sole author of the primary reference, Kim. Applicant has filed an English translation of the foreign priority document. In addition, Applicant argues that the effective filing date of the instant invention is 16 April 2019, the filing date of the foreign priority application, and the Kim reference was published in August 2018, which is less than one year before the effective filing date. Thus, the Kim reference is disqualified as prior art (Remarks, p. 9).
	The Examiner disagrees. Independent claim 2 is directed to a method for preventing or treating preterm birth comprising, in part, determining that the subject is at high risk for preterm birth, and then performing a “prevention or treatment” on the subject (step (c)), wherein the prevention or treatment is either the administration of an agent or a surgical intervention. The foreign priority document does not provide written description support for administering an agent or providing a surgical intervention. The foreign priority document only mentions treatment twice – once in the title and once on p. 1, l. 11. It does not describe any particular prevention or treatment approach. In addition, it is not clear that the mention of “treatment” provides support for the “prevention” aspect of claim 2 step (c). The instant specification teaches a distinction between “prevention” and “treatment” (para. 59), however, such a distinction is not described in the foreign priority application, nor is there a discussion of prevention or preventative agents or interventions in the foreign priority application. It should also be noted that independent claim 2 does not even require that the subject actually be pregnant, nor do any of the dependent claims. Thus, the “subject” in claim 2 could be interpreted to be a patient who, e.g., smokes and consumes alcohol, and thus is at high risk of preterm birth according to the instant specification (para. 4), and who is anticipating becoming pregnant1. The foreign priority document also does not describe how treat or prevent preterm birth in such subjects. Therefore, independent claim 2 and its dependent claims are not entitled to the priority date of the foreign priority application filing date.
	The rejection is maintained to the extent that it applies to the currently amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the expression level of the PR gene in the subject" in ll. 2-3.  There is insufficient antecedent basis for this limitation in the claim. None of claims 2 or 11-12, from which claim 13 directly or indirectly depends, previously recite measuring the expression level of the PR gene in the subject.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 13 recites the limitation “when the expression level of the PR gene … is lower … or 
when the expression level of the ERα gene … is higher”. Thus, in claim 13, measuring the level of the ERα gene is optional. However, claim 2, from which claim 13 indirectly depends, requires measuring the level of the ERα gene. Therefore, claim 13 does not further limit claim 2 and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim2 (Postpartum hormonal change in cervical excision-induced preterm delivery, Thesis, Korea University, August 2018) in view of Heng3 (US Patent App. Pub. No. 2017/0342495).


	Regarding independent claim 2, Kim teaches …
A method for preventing or treating preterm birth, the method comprising (para. 11: “markers can be used for … preventing … treatment … of spontaneous preterm birth”);
(a) measuring the expression level of an estrogen receptor alpha (ERα) gene in a biological sample isolated from the cervix of a subject (e.g., Figs. 2-7);
(b) … wherein the expression level of the ERα gene is measured in a biological sample isolated from the smooth muscle of the cervix of the subject (e.g., p. 18, section 3);
(c) performing a prevention or treatment for preterm birth on the subject determined to have a high risk of preterm birth in step (b) (para. 47: “may also comprise treating the subject … includ[ing] … therapeutics, procedures and interventions”; para. 126: “markers useful for … prevention and therapy of preterm birth”);

Kim does not teach determining that the subject has a high risk of preterm birth when the expression level of the ERα gene in the subject is higher than that in a normal control. However, Kim teaches the relationship between high ERα gene expression levels and preterm birth (Fig. 5), and Heng teaches that such information can be used as a biomarker for diagnosis of preterm birth risk (para. 11: “markers can be used for diagnosis … of spontaneous preterm birth”; para. 27: “obtaining a biological sample from the subject, identifying … polynucleotides in the sample associated with … preterm birth”; para. 18: “comparing … levels of … polynucleotides in a sample from a patient, and … normal levels of … polynucleotides in samples of the same type obtained from control patients … wherein altered levels of … polynucleotides relative to the corresponding normal levels … is an indication that the patient has a predisposition to preterm birth”).

Heng additionally teaches wherein the prevention or treatment is performed by administration of a prevention or treatment agent for preterm birth or by a surgical intervention (para. 54).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the ERα screening method of Kim into an assay to determine if a subject is at risk for preterm birth, as taught by Heng. The ordinary artisan would recognize that the ERα screening method of Kim could be used as the basis of a biomarker assay, and would have been motivated to try using the Kim screening method in a biomarker assay to diagnose an increased risk of preterm birth. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art.
The ordinary artisan would have been further motivated to try prevention and treatment methods already known in the art to intervene in subjects at high risk of preterm birth. The ordinary artisan would have had an expectation of success as various preventatives and treatments for preterm birth are well-known in the art.

Regarding dependent claims 4-6, Heng additionally teaches wherein the prevention or treatment is performed by administration of a prevention or treatment agent for preterm birth (para. 54), including by a tocolytic agent or steroid preparation, and specifically a progesterone receptor antagonist (para. 54: progesterone), as recited in claims 4-5, or by a surgical intervention, including cervical cerclage (para. 54), as recited in claim 6.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the screening method of Kim plus Heng, discussed above, into a method to prevent or treat preterm birth, as taught by Heng. The ordinary artisan would have been motivated to try prevention and treatment methods already known in the art to intervene in subjects at high risk of preterm birth. The ordinary artisan would have had an expectation of success because various preventatives and treatments for preterm birth are also well-known in the art.

Regarding dependent claims 7-9, Kim additionally teaches wherein the measuring of the expression level of the gene is a measurement of mRNA (e.g., Fig. 2) or protein (e.g., Figs. 3-7), as recited in claim 7, and wherein the measurement of the mRNA expression level is carried out by amplifying mRNA of the gene via RT-PCR (e.g., Fig. 2), as recited in claim 8, and wherein the measurement of the protein is carried out as an immunoassay (e.g., Figs. 3-7), as recited in claim 9.

	Regarding dependent claims 11-12, Kim additionally teaches further measuring the level of E1 or P4 in the biological sample (p. 19, section 4), as recited in claim 11, and comparing the E1 or P4 levels from the subject to those of a normal control (p. 19, section 4), as recited in claim 12. 

Regarding dependent claim 13, Kim additionally teaches that the expression level of the PR gene is measured in a biological sample from the epithelium of the cervix of the subject (Figs. 2-7; p. 18, section 3).
Kim does not teach determining that the subject has a high risk of preterm birth i) when the expression level of the PR gene in the subject is lower than that in a normal control, or ii) when the expression level of the ERα gene in the subject is higher than that in a normal control. However, Kim teaches the relationship between low PR gene expression levels and preterm birth (Fig. 2), and between high ERα gene expression levels and preterm birth (Fig. 5), and Heng teaches that such information can be used as a biomarker for diagnosis of preterm birth risk (para. 11: “markers can be used for diagnosis … of spontaneous preterm birth”; para. 27: “obtaining a biological sample from the subject, identifying … polynucleotides in the sample associated with … preterm birth”; para. 18: “comparing … levels of … polynucleotides in a sample from a patient, and … normal levels of … polynucleotides in samples of the same type obtained from control patients … wherein altered levels of … polynucleotides relative to the corresponding normal levels … is an indication that the patient has a predisposition to preterm birth”).
Kim additionally teaches further measuring the level of E1 or P4 in the biological sample (p. 19, section 4; Figs. 8A-C), comparing the E1 or P4 levels from the subject to those of a normal control (p. 19, section 4; Figs. 8A-C), and teaches the association between a higher risk of preterm birth and levels of estrone or progesterone in the subject being lower than those in the normal control (p. 19, section 4; Figs. 8A-C). Heng teaches using such information to inform diagnosis determinations (paras. 10, 45).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Kim plus Heng, discussed above, into an PR and ERα screening assay to diagnose a subject at high risk for preterm birth, as taught by Heng. The ordinary artisan would recognize that the screening method of Kim could be used as the basis of a biomarker assay, and would have been motivated to try using the Kim screening method in a biomarker assay to diagnose an increased risk of preterm birth. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art.
It also would have been obvious to incorporate the Kim blood steroid measurements into the Kim plus Heng method, discussed above, to further refine the prevention or treatment decisions. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art, and because various preventatives and treatments for preterm birth are also well-known in the art.

	Regarding dependent claims 14-15, Kim additionally teaches further measuring the expression level of the PR (Figs. 2-7), as recited in claim 14. Kim and Heng teach determining that the subject has a high risk of preterm birth when the PR gene expression level is lower than in a normal control, where the level is measured in a sample from the cervical epithelium (Kim: Figs. 2-7, p. 6, para. 1, p. 18, section 3; Heng: paras. 11, 18, 27), as recited in claim 15.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Kim plus Heng, discussed above, into an PR and ERα screening assay to diagnose a subject at high risk for preterm birth, as taught by Heng. The ordinary artisan would recognize that the screening method of Kim could be used as the basis of a biomarker assay, and would have been motivated to try using the Kim screening method in a biomarker assay to diagnose an increased risk of preterm birth. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art.

Conclusion
Claims 2, 4-9 and 11-15 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant specification also describes a “subject” as “a fertile mammal” (para. 12)
        2 Kim was cited in the Information Disclosure Statement submitted January 11, 2021.
        3 Heng was cited in the PTO-892 Notice of References cited mailed May 12, 2022.